Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 31, 2018

The Court of Appeals hereby passes the following order:

A19A0786. WILLIAM DEWBERRY v. THE STATE.

        In 2016, William Dewberry pled guilty to selling methamphetamine, and the
trial court imposed a sentence of two years in prison, to be followed by eight years
on probation. In May 2018, the court revoked all of Dewberry’s remaining probation
after finding that he had committed a burglary and banished him from Jones County
for the duration of his sentence. Dewberry thereafter filed a motion to modify his
sentence, which the trial court denied. He then filed this direct appeal. We lack
jurisdiction.
        The underlying subject matter of an appeal controls over the relief sought in
determining the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467,
467-468 (448 SE2d 192) (1994); White v. State, 233 Ga. App. 873, 874 (505 SE2d
228) (1998). The underlying subject matter here is the revocation of Dewberry’s
probation. An appeal in such a proceeding must be initiated by filing an application
for discretionary review. OCGA § 5-6-35 (a) (5), (b); White, 233 Ga. App. at 874.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Dewberry’s failure to follow the proper procedure deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/31/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.